Citation Nr: 0502711	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-00 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.

2.  Entitlement to service connection for left cerebral 
artery stroke.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to an initial compensable rating for 
residuals of removal of tumor, right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and former spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1969.
This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions in August 
2000, December 2000, and June 2002 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In July 2004, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  During this hearing the veteran's 
representative confirmed that the veteran was withdrawing his 
appeal as to the issues of entitlement to service connection 
for a left cerebral artery stroke. 

The issues of service connection for a psychiatric disability 
and peripheral neuropathy are addressed in the REMAND portion 
of the decision and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  At the July 2004 Board hearing, prior to the promulgation 
of a decision in the appeal, the issue of entitlement to 
service connection for left cerebral artery stroke was 
withdrawn by the veteran.

2.  Hypertension is not shown to be related to the veteran's 
military service.

3.  The residuals of removal of a tumor from the right 
forearm are scar tissue that is asymptomatic, has no 
functional impact, and causes no disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to the issue of entitlement to 
service connection for left cerebral artery stroke, have been 
met.  38 C.F.R. § 20.204 (2003).

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1112, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

3.  The criteria for a compensable evaluation for residuals 
of removal of a tumor from the right forearm have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7805 (2001 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  The 
appellant has withdrawn the issue of entitlement of service 
connection for left cerebral artery stroke, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does 
not have jurisdiction to review this issue and it is 
dismissed.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In November 2001, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claims.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the November 2001 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either send 
information describing additional evidence or to send the 
evidence itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after the rating actions 
were promulgated did the RO, in November 2001, provide notice 
to the claimant regarding what information and evidence was 
needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
November 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private medical records identified by the 
veteran.  Further, the veteran was afforded a VA examination 
in connection with his claim for an increased evaluation for 
residuals of removal of tumor from right forearm.  

In addition, regarding the veteran's claims for service 
connection for hypertension, although the veteran was not 
examined for the purpose of addressing his claim of service 
connection for this disorder, none was required. The Board 
notes that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains: (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4).

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  

II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, the 
evidence must show a current disability, an injury or disease 
in service, and a link between the current disability and the 
injury or disease in service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as hypertension, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If there is no 
evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that nosebleeds he suffered during 
service are related to his hypertension. 

The competent medical evidence of record shows that the 
veteran is currently diagnosed with hypertension.  Thus, 
medical evidence of a current chronic disability is shown by 
the evidence of record.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

The service medical records are absent complaints, findings 
or diagnoses of hypertension during service.  The veteran's 
service medical records indicated that on May 23 and 24, 1969 
the veteran suffered a couple brief episodes of nose 
bleeding.  His blood pressure readings were noted to be 
130/80 sitting and 134/60 lying on May 23, 1969 and 118/78 on 
May 24, 1969.  Another notation on May 24, 1969 stated that 
the veteran reported passing out on the way up to sickbay.  
The blood pressure reading was 100/80 lying and 100/70 
sitting.  Another notation on the same day stated, "Another 
episode of passing out ... Bp 110/72 ... patient has not eaten.  
Admit sick bay."

Thus, there is no medical evidence that shows that the 
veteran suffered from hypertension during service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The medical evidence of 
record also fails to show the onset of hypertension within 
the one-year presumptive period following the veteran's 
discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Rather, the earliest documented evidence of hypertension is 
noted in  February 1999.

Although the veteran contends that his hypertension is 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As there is no competent medical evidence that 
links the currently diagnosed hypertension to any incident or 
incidents of service, service connection for hypertension 
must be denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

III.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for residuals of removal of tumor, right forearm.  
As such, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's claim for service connection for residuals, 
removal of tumor, right arm was denied by an August 2000 
rating decision.  The veteran filed a timely NOD and in a 
June 2002 rating decision, the RO granted service connection 
and evaluated the veteran's right forearm disability as 
noncompensably disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7805.  The Board notes that, effective 
August 30, 2002, the criteria for rating skin disabilities, 
which include scars evaluated under Diagnostic Code 7805, 
were amended.  See 67 Fed. Reg. 49,590 (July 31, 2002).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The revised amended versions may only be applied 
as of their effective date and, before that time; only the 
former version of the regulation should be applied. 
VAOPGCPREC 3-2000 (Apr. 10, 2000). 

In a supplemental statement of the case issued in February 
2004, the RO cited the amended regulations and considered the 
veteran's claims for higher initial evaluations pursuant to 
both the former and revised criteria.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  

Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2003).

Here, the Board finds that the schedular rating applicable to 
the veteran's scar of the right forearm did not change as a 
result of the August 2002 revisions.  The Board finds no 
substantive differences between the amended provisions of the 
Rating Schedule and the prior version with respect to the 
rating assigned to the veteran's right forearm disability.  
Both the former and revised criteria stated that Diagnostic 
Code 7805 evaluates scars based on limitation of function of 
the affected part.  38 C.F.R. § 4.118.  

The medical evidence of record does not show any limitation 
of function of the right forearm due to surgery to remove a 
tumor from the right forearm.  An April 2002 VA examination  
revealed a well-healed scar on the right forearm on the 
extensor aspect which was 8 cm in length.  There was no 
evidence of any keloid formation, muscle loss, muscular 
atrophy and no evidence of any abnormal range of motion of 
the right forearm.  There was no pain or tenderness on either 
superficial or deep palpation.  The VA examiner opined that 
the veteran's scar on his right forearm had no residuals and 
was of no clinical significance or relevance at that time.

A February 2004 VA examination revealed an oblique on the 
proximal posterior right forearm which measured 7 cm in 
length and 0.2 cm in width.  The VA examiner noted that while 
the veteran indicated on palpation over the scar that it was 
tender, there were no more objective findings of tenderness.  
There was no adherence to the underlying tissue, and the 
examiner noted that the scar was smooth and not unstable, 
neither elevated nor depressed.  He also noted that the scar 
was superficial and not deep and that there was no evidence 
of inflammation, edema, or a keloid induration or 
inflexibility of the skin.  The examiner noted no limitation 
of motion, no muscle weakness attributable to the scar or the 
surgery.  In addition, the examiner explicitly stated that 
there was no limitation of function caused by the scar.  

Based on these facts, the Board concludes that neither the 
former nor the revised criteria for a compensable evaluation 
under the diagnostic codes governing the evaluation of scars 
have been met.  Rather, consistent with assignment of 
noncompensable ratings, the scar on the right forearm has 
been shown to be superficial, without evidence that such is 
poorly nourished with repeated ulceration; tender and painful 
on objective demonstration; or, unstable.  No medical 
professional has indicated that the scar limits the function 
of the veteran's right forearm, including with regard to 
motion.  Nor is there any suggestion that such a scar is deep 
(associated with underlying soft tissue damage), or large 
enough to cover an area or areas of at least 144 square 
inches.  In conclusion, the medical evidence shows no more 
than asymptomatic scarring of the right forearm.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

1.  The issue of entitlement to service connection for left 
cerebral artery stroke is  dismissed.

2.  Entitlement to service connection for hypertension is 
denied.

3.  Entitlement to an initial compensable rating for 
residuals of removal of tumor, right forearm is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a psychiatric disorder, to include PTSD, the 
Board notes that the veteran's service medical records verify 
that in August 1969 the veteran stated that he felt nervous, 
not suicidal.  He reportedly stated that the noise on the 
ship was bothering him and was slightly depressed about his 
job.

On his Post-Traumatic Stress Disorder Questionnaire, the 
veteran identified two events that he experienced during his 
service that he felt contributed to his PTSD.  The first was 
an incident in August 1967 when he convalescing in a Japanese 
hospital after surgery on his right forearm and he was tasked 
with unloading injured soldiers from planes including those 
who where "blown to bits".  The second was an incident that 
occurred between March and April 1969 when while on a liberty 
launch to Vung Tau, Vietnam, a mortar was fired at the 
launch.  

The veteran testified in July 2004 to two in-service 
incidents that he felt were related to his PTSD.  The first 
was an incident in 1967 when he was down in the boiler room 
of his ship in the middle of a typhoon and felt that the ship 
might roll over.  The second incident the veteran identified 
was that he experienced sexual harassment or assault by an 
enlisted man who reportedly worked in the same section as the 
veteran.  The veteran testified that he was a pretty big guy 
and that he forced himself on the veteran.  

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of this issue 
is necessary.  

With respect to the issue of service connection for 
peripheral neuropathy, the Board notes that initially, the 
veteran has attributed his peripheral neuropathy to exposure 
to Agent Orange, and in a February 2000 letter from Dr. NM, a 
VA Environmental Physician, the veteran was advised that he 
did have peripheral neuropathy, which might be related to 
Agent Orange exposure.  However, the veteran contended at the 
July 2004 Board hearing that the problems he was having with 
the numbness in his legs may be related to a back condition 
resulting from a fall in service.  While the service medical 
records are absent any complaints, finding or diagnoses of a 
back injury due to a falling accident, there is an isolated 
report in June 1968 that the veteran complained of a sore 
back after waking up each morning.  A backboard was 
recommended.   

Therefore, it is the Board's opinion that a medical opinion 
in conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran's peripheral neuropathy is related to his 
military service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be requested to 
provide specific details of the in-
service stressful incident(s), including 
a detailed description of the events 
surrounding his claimed sexual assault 
during service.  The inquiry should 
include possible sources listed in M21-1, 
part III, 5.14(c)(5). The veteran should 
be as specific as possible as to the 
date, place, and circumstances of the 
incidents, and the names of any 
individuals involved.  The veteran should 
be informed that this information is 
necessary to obtain supportive evidence 
of the stressful event(s) and that 
failure to respond or an incomplete 
response may result in denial of the 
claim.

2.  The U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
should be asked to provide any unit 
records and histories, ship's log, daily 
staff journals, operational reports for 
the USS Klondike (AR-22) for the period 
from March 31, 1969 to April 24, 1969, to 
include reports of mortar attacks of the 
ship or of any liberty launches. The 
veteran's stressor statements should be 
included in this inquiry.  USASCRUR 
should be requested to provide any 
information that might corroborate the 
stressors alleged by the veteran to have 
occurred during his service aboard the 
USS Klondike (AR-22).

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present peripheral 
neuropathy.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current peripheral neuropathy 
is related to the symptoms documented 
during the veteran's military service or 
to the veteran's military service.  

4.  The veteran should also be afforded 
an examination by a psychiatrist.  The 
claims folder should be given to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
asked to opine whether any existing 
psychiatric disorder is at least as 
likely as not related to military 
service.  

5. The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


